Case 2:12-cv-11965-GCS-MAR ECF No. 39, PageID.1703 Filed 03/19/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


DEANDRE HENRY,

                  Petitioner,
                                            Case Number: 2:12-CV-11965
v.                                          HON. GEORGE CARAM STEEH

STEVE RIVARD,

                  Respondent.
                                  /

                 ORDER DENYING PETITIONER’S
            MOTION TO STAY PROCEEDINGS (ECF NO. 38)

      Petitioner Deandre Henry, currently in the custody of the Michigan

Department of Corrections, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Before the Court is Petitioner’s Motion to

Stay Proceedings. The Court finds that Petitioner has failed to satisfy the

standard for granting a stay and denies the motion.

                                I. Background

      Petitioner was convicted by a jury in Wayne County Circuit Court of

assault with intent to murder, felon in possession of a firearm, and

possession of a firearm during the commission of a felony. His convictions

were affirmed on direct appeal. People v. Henry, No. 274096, 2008 WL

                                      -1-
Case 2:12-cv-11965-GCS-MAR ECF No. 39, PageID.1704 Filed 03/19/21 Page 2 of 5




108987 (Mich. Ct. App. Jan. 10, 2008); People v. Henry, 481 Mich. 878

(Mich. May 27, 2008).

      The trial court denied Petitioner’s motion for collateral review on

November 2, 2009. People v. Henry, No. 06-007508-01 (Wayne County

Cir. Ct. Nov. 2, 2009). The Michigan Court of Appeals and Michigan

Supreme Court denied Petitioner’s applications for leave to appeal. See

People v. Henry, No. 300874 (Mich. Ct. App. Mar. 26, 2012); People v.

Henry, 491 Mich. 885 (Mich. Mar. 26, 2012).

      On May 1, 2012, Petitioner filed a habeas corpus petition in this

Court. (ECF No. 1.) Respondent filed an answer in opposition on

September 6, 2012. (ECF No. 10.) Petitioner later moved for a stay of the

habeas proceeding to allow him to raise an additional unexhausted claim in

state court. (ECF No. 13.) The Court granted the motion and

administratively closed the case. (ECF No. 14.) On October 20, 2014,

Petitioner filed a motion to lift the stay and reinstate his petition. (ECF No.

15.) He also filed an amended petition. (ECF No. 16.) The Court lifted the

stay and directed Respondent to file a responsive pleading. (ECF No. 18.)

Respondent filed an answer in opposition to the amended petition. (ECF

No. 19.)


                                      -2-
Case 2:12-cv-11965-GCS-MAR ECF No. 39, PageID.1705 Filed 03/19/21 Page 3 of 5




      Petitioner requested a second stay in 2016 to allow him to exhaust a

claim in state court based upon the Michigan Supreme Court’s decision in

People v. Lockridge, 498 Mich. 358 (2015). (ECF No. 24.) The Court

granted the motion and administratively closed the case. (ECF No. 25.)

On November 29, 2018, Petitioner moved to lift the stay and filed an

amended petition. (ECF No. 26, 28.) The Court granted the motion and

directed Respondent to file a response to the amended petition. (ECF No.

31.) A response was filed on January 13, 2020. (ECF No. 32.)

      Petitioner then filed the pending motion to stay proceedings.

                               II. Discussion

      This is Petitioner’s third request for a stay. Petitioner asks the Court

to stay his case and hold the petition in abeyance while he exhausts state

court remedies for a new claim. He states that, on November 12, 2019, he

discovered new evidence which establishes his actual innocence. The

new evidence is an affidavit of Keith Charleston. Petitioner has not filed a

copy of the affidavit, but argues that the affidavit “alleges Mr. Charleston

was at the car of victim Toby Adams when crime happened showing a

clear mistaken identity.” (ECF No. 38, PageID.1697.)

      A federal district court has discretion to stay a habeas petition to


                                      -3-
Case 2:12-cv-11965-GCS-MAR ECF No. 39, PageID.1706 Filed 03/19/21 Page 4 of 5




allow a petitioner to present unexhausted claims to the state courts and

then return to federal court on a perfected petition. Rhines v. Weber, 544

U.S. 269, 276 (2005). Petitioner seeks a stay so that he can exhaust state

remedies for a new claim of actual innocence and then amend his habeas

petition to include the new claim. But “[c]laims of actual innocence based

on newly discovered evidence have never been held to state a ground for

federal habeas relief absent an independent constitutional violation

occurring in the underlying state criminal proceeding.” Herrera v. Collins,

506 U.S. 390, 400 (1993). Because a freestanding claim of actual

innocence does not state a ground for habeas relief, it would be futile for

Petitioner to exhaust state remedies and then amend his habeas petition to

raise a claim of actual innocence. The Court will deny the motion.

                              III. Conclusion

      For the reasons set forth, the court DENIES Petitioner’s Motion to

Stay Proceedings. (ECF No. 38).

      SO ORDERED.

Dated: March 19, 2021
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE



                                     -4-
Case 2:12-cv-11965-GCS-MAR ECF No. 39, PageID.1707 Filed 03/19/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 March 19, 2021, by electronic and/or ordinary mail and also on
                  Deandre Henry #348806, Carson City Correctional Facility,
                          10274 Boyer Road, Carson City, MI 48811.

                                          s/B. Sauve
                                         Deputy Clerk




                                            -5-
